Citation Nr: 1028242	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  03-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The appeal was 
denied by the Board in October 2005.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) and 
the Court remanded the appeal in August 2006.  The Board remanded 
the appeal for additional development in October 2007.


FINDINGS OF FACT

1.  The Veteran served in combat while stationed in the Republic 
of Vietnam.

2.  The Veteran's PTSD is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.

Service Connection

The Veteran seeks service connection for PTSD.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

Generally, for service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  See also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

In this case, the Veteran has clearly been diagnosed with PTSD.  
For example, a November 2001 VA treatment records contains a 
diagnosis of PTSD.

There has been some debate over whether the Veteran served in 
combat.  The Veteran has stated that he experienced various 
stressful events in Vietnam, including attacks on his camp, 
riding in a convoy that was attacked, encountering the enemy, 
being ambushed by the enemy which he was acting as a gunner in a 
tank, seeing wounded soldiers, and getting a flat tire in a 
convoy and being forced to camp out overnight near an enemy 
village.

The Board finds that service records clearly show service in 
combat.  The Veteran served a total of 11 months and 29 days in 
Vietnam, beginning in December 1966 and ending in December 1967.  
He was assigned to "Btry A 3d Bn 13th Arty, 25th Inf Div 
Vietnam."  In 1984, the Veteran submitted several Adjutant 
General's Office Operation Reports for his unit.  A report for 
the period ending April 30, 1967, states that his unit 
participated in Operation Pershing, Operation LeJeune, and 
Operation Baker for a total of 90 consecutive days in combat.  A 
report for the period ending July 31, 1967, states that the unit 
engaged in 11 major and 1405 small actions, all of which resulted 
in enemy contact.  Furthermore, research done by the U.S. Army 
and Joint Services Records Research Center shows that the 
Veteran's unit participated in several large operations, 
including Operation Junction City.  
This evidence more than corroborates the Veteran's contentions 
that he was engaged in combat with the enemy.  Specific evidence 
that a Veteran personally participated with his unit at the time 
of an attack is not required to verify that attack as a PTSD 
stressor, as corroboration of every detail, including the 
Veteran's personal participation defines "corroboration" far 
too narrowly.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
The stressors are therefore verified and conceded.

The remaining issue is whether the Veteran's current PTSD is 
related to his in service stressors.  The Veteran has submitted 
an August 2007 opinion from a private provider.  The provider 
reviewed the claims file and medical records.  The medical 
records were discussed in detail, as was the criteria for a 
diagnosis of PTSD.  The examiner concluded that the Veteran had 
PTSD and that the PTSD was the result of his in service 
stressors.  This opinion is favorable evidence in support of the 
Veteran's claim.  There is no evidence in the claims file which 
refutes this opinion or is otherwise unfavorable to the Veteran.

There can be no doubt that further inquiry could be undertaken 
with a view towards development of the claim.  However, such 
development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for PTSD will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


